United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3058
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of South Dakota.
                                        *
Echo Red Horse,                         *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: March 13, 2002

                                  Filed: March 19, 2002
                                   ___________

Before FAGG and BEAM, Circuit Judges, and GOLDBERG,* Judge.
                             ___________

PER CURIAM.

       Echo Red Horse pleaded guilty to committing assault with a dangerous weapon
in violation of 18 U.S.C. §§ 113(a)(3) and 1153 (1994). The district court** denied
Red Horse’s request for a sentencing level reduction for acceptance of responsibility


      *
       The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
      **
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
under United States Sentencing Guidelines § 3E1.1, and sentenced her to 37 months
in prison followed by three years of supervised release. Red Horse appeals the
district court’s denial of the reduction, and we affirm.

       Red Horse contends she should be granted an acceptance of responsibility
reduction because she pleaded guilty and has admitted that she caused the victim’s
primary injury. However, Red Horse also violated her bond three times between her
indictment on the assault charge and her sentencing hearing nearly seven months
later. The district court appropriately considered these bond violations, see U.S.S.G.
§ 3E1.1, n.1(b) (2001) (the court may consider “voluntary termination or withdrawal
from criminal conduct”), and its decision to deny the requested reduction is free from
clear error, see United States v. Byrd, 76 F.3d 194, 195 (8th Cir. 1996) (we “overturn
the court’s denial of such a reduction ‘only if it is without foundation’”) (citation
omitted); U.S.S.G. § 3E1.1, n.3 (2001) (a defendant’s guilty plea and related conduct
may be “outweighed by conduct of defendant that is inconsistent with such
acceptance of responsibility”). Although the district court considered additional
factors which supplemented its decision to deny the reduction, we need not review
those factors because Red Horse’s bond violations alone are a sufficient basis for
denying the requested reduction. See United States v. Shinder, 8 F.3d 633, 635 (8th
Cir. 1993). Thus, we affirm Red Horse’s sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-